 

Exhibit 10.1

 



CONVERSION AGREEMENT

 

This Conversion Agreement (this “Agreement”) is made and entered into as of
January 6, 2016, by and among Transgenomic, Inc., a Delaware corporation (the
“Company”), each of the entities listed on the Schedule of Series A Preferred
Holders attached hereto as Exhibit A (the “Series A Preferred Holders”) and each
of the entities listed on the Schedule of Series B Preferred Holders attached
hereto as Exhibit B (the “Series B Preferred Holders” and, together with the
Series A Preferred Holders, the “Preferred Holders”).

 

Recitals

 

Whereas, (1) the Series A Preferred Holders hold an aggregate of 2,586,205
shares of the Company’s Series A Convertible Preferred Stock, par value $0.01
per share (the “Series A Preferred”), and (2) the Series B Preferred Holders
hold an aggregate of 1,443,297 shares of the Company’s Series B Convertible
Preferred Stock, par value $0.01 per share (the “Series B Preferred” and,
together with the Series A Preferred, the “Preferred Shares”);

 

Whereas, pursuant to Section 4(b) of (1) the Company’s Certificate of
Designation of Series A Convertible Preferred Stock, as amended (the “Series A
Preferred Certificate of Designation”), and (2) the Company’s Certificate of
Designation of Series B Convertible Preferred Stock, as amended (as so amended,
the “Series B Preferred Certificate of Designation” and, together with the
Series A Preferred Certificate of Designation, the “Certificates of
Designation”), all outstanding Preferred Shares shall be automatically converted
into fully paid and non-assessable shares of the Company’s common stock, par
value $0.01 per share (the “Common Stock”), at the then-applicable conversion
rate, at the election of the holders of a majority of the then outstanding
Preferred Shares, voting together as a single class on an as-converted basis;

 

Whereas, the Preferred Holders collectively hold all of the currently
outstanding Preferred Shares;

 

Whereas, the current conversion rate of the Series A Preferred is 1-for-3, and,
in accordance with the Series A Preferred Certificate of Designation, all of the
outstanding shares of the Series A Preferred are currently convertible into an
aggregate of 862,057 shares of Common Stock (the “Series A Preferred Conversion
Shares”);

 

Whereas, the current conversion rate of the Series B Preferred is 1-for-1, and,
in accordance with the Series B Preferred Certificate of Designation, all of the
outstanding shares of the Series B Preferred are currently convertible into an
aggregate of 1,443,297 shares of Common Stock (the “Series B Preferred
Conversion Shares” and, together with the Series A Preferred Conversion Shares,
the “Conversion Shares”);

 

Whereas, upon the terms and conditions set forth in this Agreement, each of the
Preferred Holders wishes to elect, pursuant to Section 4(b) of the Certificates
of Designation, to convert all of its Preferred Shares into the number of
Conversion Shares set forth opposite its name under the column “Conversion
Shares” on Exhibit A and/or Exhibit B attached hereto, as applicable;

 



 

 

 

Whereas, as of the date hereof, there is an aggregate of $3,681,591.90 in
accrued and unpaid dividends on the Series A Preferred (the “Series A Accrued
Dividends”);

 

Whereas, as of the date hereof, there is an aggregate of $793,236.17 in accrued
and unpaid dividends on the Series B Preferred (the “Series B Accrued Dividends”
and, together with the Series A Accrued Dividends, the “Accrued Dividends”);

 

Whereas, the Certificates of Designation provide that all Accrued Dividends
shall be payable to the Preferred Holders in cash; and

 

Whereas, at the Company’s request, each of the Preferred Holders has agreed
that, in lieu of the Company making a cash payment to the Preferred Holders for
the Accrued Dividends on the Preferred Shares, the Company shall issue to each
Preferred Holder, upon the conversion of the Preferred Shares into Common Stock,
such number of shares of Common Stock set forth opposite its name under the
column “Dividend Shares” on Exhibit A and/or Exhibit B attached hereto, as
applicable (the “Dividend Shares”), at a rate of $1.00 per share of Common
Stock.

  

Agreement

 

Now, Therefore, each of the Preferred Holders, for good and valuable
consideration, the receipt and sufficiency of which are acknowledged and agreed,
hereby agrees as follows:

 

1.                  Conversion. This Agreement constitutes written notice to the
Company by each Preferred Holder pursuant to Section 4(c) of the Certificates of
Designation that such Preferred Holder hereby elects to convert its Preferred
Shares into shares of Common Stock. Immediately upon the execution of this
Agreement by all parties hereto: (a) all of the Preferred Shares held by each of
the Preferred Holders shall be converted into the number of Conversion Shares
set forth opposite the Preferred Holder’s name under the column “Conversion
Shares” on Exhibit A and/or Exhibit B attached hereto, as applicable, in
accordance with Section 4(b) of the Certificates of Designation, and (b) the
Company shall issue to each of the Preferred Holders the number of Conversion
Shares set forth opposite the Preferred Holder’s name under the column
“Conversion Shares” on Exhibit A and/or Exhibit B attached hereto, as
applicable, in accordance with Section 4(c) of the Certificates of Designation
(clauses (a) and (b), together, the “Conversion”).

 

2.                  Cancellation of the Preferred Shares. Each of the Preferred
Holders unconditionally acknowledges, affirms and agrees that, simultaneously
with the Conversion and delivery to the Preferred Holder of the applicable
number of Conversion Shares, such Preferred Holder’s Preferred Shares shall be
deemed cancelled, null and void, and the Company shall have no further
obligation to such Preferred Holder with respect to such Preferred Shares or the
Series A Preferred Certificate of Designation or Series B Preferred Certificate
of Designation, as applicable.

 

3.                  Payment of Accrued Dividends in Common Stock. The Company
and the Preferred Holders hereby acknowledge and agree that, as of the date
hereof and upon conversion of the Preferred Shares into Common Stock pursuant to
this Agreement, the Series A Accrued Dividends equal $3,681,591.90 and the
Series B Accrued Dividends equal $793,236.17. The Preferred Holders forever
waive the right to receive any dividends on the Preferred Shares other than the
Accrued Dividends. The Company and the Preferred Holders hereby further
acknowledge and agree that, in lieu of receiving cash for the Accrued Dividends,
the Company will issue to each Preferred Holder such number of shares of Common
Stock as is equal to the quotient obtained by dividing: (a) the amount of
Accrued Dividends on such Preferred Holder’s Preferred Shares as set forth
opposite the Preferred Holder’s name under the column “Accrued Dividends” on
Exhibit A and/or Exhibit B attached hereto, as applicable, by (b) $1.00, rounded
down to the nearest whole share. For avoidance of doubt, the total number of
shares issuable to each Preferred Holder in lieu of the Accrued Dividends is set
forth opposite each Preferred Holder’s name under the column “Dividend Shares”
on Exhibit A and/or Exhibit B attached hereto, as applicable. Each of the
Preferred Holders unconditionally acknowledges, affirms and agrees that the
Dividend Shares are being issued to such Preferred Holder in full satisfaction
of such Preferred Holder’s Accrued Dividends, and that, simultaneously with the
delivery to such Preferred Holder of the applicable number of Dividend Shares,
the Accrued Dividends shall be deemed cancelled, null and void, and the Company
shall have no further obligation to such Preferred Holder with respect to any
Accrued Dividends.

 



2 

 

 

4.                  Restricted Securities. Each Preferred Holder understands,
acknowledges and agrees that the Conversion Shares and the Dividend Shares will
not be registered at the time of their issuance under the Securities Act of
1933, as amended, and may only be disposed of in compliance with state and
federal securities laws. The certificates representing the Conversion Shares and
the Dividend Shares shall bear a legend to such effect.

 

5.                  Representations and Warranties of the Company. The Company
hereby represents and warrants to each of the Preferred Holders as follows:

 

(a)                The Conversion Shares and the Dividend Shares have been duly
authorized and, when issued in accordance with the terms of this Agreement, will
be duly and validly issued, fully paid and non-assessable.

 

(b)               The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware; and has the
corporate power and authority to execute, deliver and perform its obligations
under this Agreement.

 

(c)                This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity relating to enforceability (regardless of whether
considered in a proceeding at law or in equity).

 

6.                  Representations and Warranties of the Preferred Holders.
Each of the Preferred Holders hereby represents and warrants to the Company as
follows:

 

(a)                The Preferred Holder is a limited liability company duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Virginia and has the limited liability company power and
authority to execute, deliver and perform its obligations under this Agreement.

 

(b)               This Agreement has been duly executed and delivered by the
Preferred Holder and constitutes the legal, valid and binding obligation of the
Preferred Holder, enforceable against the Preferred Holder in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability (regardless of whether
considered in a proceeding at law or in equity).

 



3 

 

 

(c)                The Preferred Holder is the lawful owner of, and has good and
marketable title to, the number of shares of Series A Preferred and/or Series B
Preferred set forth opposite the Preferred Holder’s name on Exhibit A and/or
Exhibit B attached hereto, as applicable, free and clear of any pledge,
hypothecation, right of others, claim, charge, security interest, encumbrance,
adverse claim or interest, option, lien, put or call right, right of first offer
or refusal, voting right, preemptive right, restrictions on transfer or other
similar restrictions.

 

7.                  Miscellaneous.

 

(a)                Entire Agreement. This Agreement is intended by the parties
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, representations, warranties or undertakings, other than those set
forth or referred to herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

(b)               Amendment. Any amendment, supplement or modification of or to
any provision of this Agreement, any waiver of any provision of this Agreement,
and any consent to any departure by the Company or the Preferred Holders from
the terms of any provision of this Agreement, shall be effective (i) only if it
is made or given in writing and signed by the Company and the Preferred Holders,
and (ii) only in the specific instance and for the specific purpose for which
made or given.

 

(c)                Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof.

 

(d)               Counterparts; Facsimile. This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement, and may be delivered
to the other parties hereto by facsimile or similar electronic means.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4 

 

 

In Witness Whereof, the parties hereto have executed this Conversion Agreement
as of the date first written above.

 



  COMPANY:       Transgenomic, Inc.       By:  /s/ Paul Kinnon   Name: Paul
Kinnon   Title: President and Chief Executive Officer           PREFERRED
HOLDERS:       Third Security Incentive 2010 LLC       By: /s/ Randal J. Kirk  
Name: Randal J. Kirk   Title: Manager, Third Security, LLC, which is the Manager
of Third Security Incentive 2010 LLC       Third Security Staff 2010 LLC      
By: /s/ Randal J. Kirk   Name: Randal J. Kirk   Title: Manager, Third Security,
LLC, which is the Manager of Third Security Staff 2010 LLC       Third Security
Senior Staff 2008 LLC       By: /s/ Randal J. Kirk   Name: Randal J. Kirk  
Title: Manager, Third Security, LLC, which is the Manager of Third Security
Senior Staff 2008 LLC       Third Security Staff 2014 LLC       By: /s/ Randal
J. Kirk   Name: Randal J. Kirk   Title: Manager, Third Security, LLC, which is
the Manager of Third Security Staff 2014 LLC

 

 



[Signature Page to Conversion Agreement]

 

 

 

 

Exhibit A

 

Schedule of Series A Preferred Holders

 

Name of Preferred Holder Number of Shares of Series A Preferred Conversion
Shares Accrued Dividends Dividend Shares Total Common Shares Issuable Third
Security Incentive 2010 LLC 517,241 172,413 $736,318.38 736,318 908,731 Third
Security Staff 2010 LLC 1,034,482 344,822 $1,472,636.76 1,472,636 1,817,458
Third Security Senior Staff 2008 LLC 1,034,482 344,822 $1,472,636.76 1,472,636
1,817,458 TOTAL: 2,586,205 862,057 $3,681,591.90 3,681,590 4,543,647

 

A-1

 

 

Exhibit B

 

Schedule of Series B Preferred Holders

 

Name of Preferred Holder Number of Shares of Series B Preferred Conversion
Shares Accrued Dividends Dividend Shares Total Common Shares Issuable Third
Security Incentive 2010 LLC 288,659 288,659 $158,647.23 158,647 447,306 Third
Security Senior Staff 2008 LLC 577,319 577,319 $317,294.47 317,294 894,613 Third
Security Staff 2014 LLC 577,319 577,319 $317,294.47 317,294 894,613 TOTAL:
1,443,297 1,443,297 $793,236.17 793,235 2,236,532

 



B-1

 

 

 

 

 

 

 

